Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1-7, 9-12, 14-17 and 19-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Easley et al., US 2020/0186857.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., linking is timeline dependent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Kim does not teach an overlay that operates without disruption of the video playback or disruption of the associations created between the overlay and underlying video content and is video timeline independent. To this matter the examiner respectfully disagrees. Kim teaches that, the overlay is displayed separate of the video scene (figures), meeting the claim language since the overlay is displayed and the video continues to play. Further whether the information is linked to the program or not has nothing to do with the dependence to the video timeline since the information can be shown even after the program is over (paragraph 37), further meeting the claim language.  Finally, the overlay that is timeline independent is also meet by the newly cited reference to Easley (paragraph 47).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Kim, US 2003/0131357 in view of Easley et al., US 2020/0186857.
Regarding claim 1, Kim discloses a method comprising:
configuring, by a processing device, an  overlay associated with a video player, said overlay configured to provide a set of information in response to an interaction by a user with an interactive portion of the overlay during playback of video content in accordance with a video timeline by the video player, and wherein said overlay is configured to operate without disruption of the video playback or disruptions of associations created between said overlay and said video player video content (figure 5a-5b, paragraph 46):
generating, by the processing device in accordance with the configuring, said overlay associated with the video player (figure 5a-5b, paragraph 37-39 and 46);
receiving, via the interactive portion of said overlay, the interaction corresponding to the set of information (figure 5a-5b, paragraph 37-39 and 46); and
in response to the interaction, displaying the set of information within said overlay (figure 5a-5b, paragraph 37-39 and 46). 
Kim is silent about the overlay being an application programming interface (API) overlay.
In an analogous art, Easley discloses the overlay being an application programming interface (API) overlay that is timeline independent (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim’s method with the teachings of Easley. The motivation would have been to describe a set of subroutines functionality definitions, protocols and tools utilized in programming videos for use with video players for the benefit of increasing productivity.

Regarding claim 2, Kim and Easley disclose the method of claim 1, wherein playback of the video content continues in the video player in accordance with the video timeline during the displaying of the set of information (Kim figure 5a-5b, paragraph 46; Easley paragraph 47).

Regarding claim 4, Kim and Easley disclose the method of claim 1, further comprising generating a menu in the overlay, wherein the menu comprises the interactive portion associated with the set of information (Kim figures 5a-5b, paragraph 46; Easley paragraph 47).

Regarding claim 6, Kim and Easley disclose the method of claim 1, wherein the video content comprises an end point, and wherein the playback of the video content continues without interruption to the end point during the displaying of the set of information in the overlay (Kim paragraph 46; Easley paragraph 47).

Regarding claim 7, Kim and Easley disclose the method of claim 1, further comprising executing, via the overlay, a transaction comprising a purchase of an item associated with the set of information during playback of the video content in accordance with the video timeline (Kim paragraph 46; Easley paragraph 47).

Regarding claim 9, Kim and Easley disclose the method of claim 1, wherein the overlay is operatively couple to a transaction platform using a key within said application programming interface (API) associated with the transaction platform (Kim figure 5a-5b, paragraph 37-39 and 46; Easley paragraph 47).

Regarding claim 10, Kim and Easley disclose the method of claim 9, wherein the set of information is received by the overlay from the transaction platform using the API key associated with the transaction platform (Kim figure 5a-5b, paragraph 37-39 and 46; Easley paragraph 47).

Regarding claim 11, Kim and Easley disclose the method of claim 1, wherein the interaction comprises clicking on the interactive portion corresponding to the set of information at a first time, wherein the set of information is independent of a segment of the video content displayed at the first time (Kim figures 5a-5b, paragraph 46; Easley paragraph 47).

Regarding claim 12, Kim and Easley disclose the method of claim 1, further comprising generating, in response to the user interaction corresponding to the set of information, an additional interactive portion within the overlay providing functionality to enable a purchase of an item (Kim figures 5a-5b, paragraph 46; Easley paragraph 47).

Regarding claim 14, Kim and Easley disclose the method of claim 1, wherein a transaction associated with item is completed within the overlay without disruption of the playback of the video content (Kim figures 5a-5b, paragraph 46; Easley paragraph 47).

Regarding claim 15, Kim discloses a system comprising:
a memory (figure 2) comprising instructions; and a processing device (figure 2) operatively coupled to the memory the processing device to execute to the instructions to:
configure an overlay associated with a video player that is independent of the timeline of the video player video content, said overlay configured to provide a set of information in response to an interaction by a user with an interactive portion of the overlay during playback of video content in accordance with a video timeline by the video player,  and wherein said overlay is configured to operate without disruption of the video playback or disruption of associations created between said overlay and said video player video content (figure 5a-5b, paragraph 37-39 and 46); 
execute, by the video player, the playback of the video content in accordance with the video timeline (figure 5a-5b, paragraph 37-39 and 46); 
generate said overlay comprising an interactive portion associated with an item (figure 5a-5b, paragraph 37-39 and 46); 
process a user action corresponding to the interactive portion (figure 5a-5b, paragraph 37-39 and 46); and
execute, within said overlay, a purchase transaction associated with the item, wherein the purchase transaction is completed within said overlay without interruption of the playback of the video content (figure 5a-5b, paragraph 37-39 and 46).
Kim is silent about the overlay being an application programming interface (API) overlay.
In an analogous art, Easley discloses the overlay being an application programming interface (API) overlay that is timeline independent (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim’s system with the teachings of Easley. The motivation would have been to describe a set of subroutines functionality definitions, protocols and tools utilized in programming videos for use with video players for the benefit of increasing productivity.

Regarding claim 17, Kim and Easley disclose the system of claim 15, wherein the interactive portion comprises an icon corresponding to the item (Kim paragraph 38-39 and 45-50; Easley paragraph 47).

Regarding claim 19, Kim discloses a non-transitory computer-readable storage medium comprising executable instructions that, if executed by a processing device, cause the processing device (figure 2) to:
configure an overlay associated with a video player that is independent of the timeline of the video player video content, said overlay configured to provide a set of information in response to an interaction by a user with an interactive portion of said overlay during playback of video content in accordance with a video timeline by the video player, and wherein said overlay is configured to operate without disruption of the video playback or disruption of associations created between said overlay and said video player video content (figure 5a-5b, paragraph 37-39 and 46); 
generate, in accordance with the configuring, said overlay associated with the video player, wherein said overlay comprises an interactive portion configured to receive a user interaction corresponding to an item displayed in the video content (figure 5a-5b, paragraph 37-39 and 46); 
receiving, via the interactive portion of said overlay, the user interaction corresponding to the item (figure 5a-5b, paragraph 37-39 and 46); and 
in response to the user interaction, processing via said overlay, a transaction associated with the item (figure 5a-5b, paragraph 37-39 and 46).
Kim is silent about the overlay being an application programming interface (API) overlay.
In an analogous art, Easley discloses the overlay being an application programming interface (API) overlay that is timeline independent (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim’s medium with the teachings of Easley. The motivation would have been to describe a set of subroutines functionality definitions, protocols and tools utilized in programming videos for use with video players for the benefit of increasing productivity.

Regarding claim 20, Kim and Easley disclose the non-transitory computer-readable storage medium of claim 19, the processing device to:
receive a further interaction with the set of information provided by said API overlay (Kim  figure 5a-5b, paragraph 37-39 and 46; Easley paragraph 47); and
process a transaction in response to the further indication (Kim  figure 5a-5b, paragraph 37-39 and 46; Easley paragraph 47);
wherein said API overlay is operatively coupled to a transaction platform using a key within said application programming interface (API) associated with the transaction platform (Kim  figure 5a-5b, paragraph 37-39 and 46; Easley paragraph 47); and 
wherein the set of information is received by said API overlay from the transaction platform using the API key associated with the transaction platform (Kim  figure 5a-5b, paragraph 37-39 and 46; Easley paragraph 47).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Kim in view of Easley in view of Krishnamoorthy, US 2017/0280198.
Regarding claim 3, Kim and Easley disclose the method of claim 1, further comprising:
receiving a further interaction with the set of information comprising a request to process a transaction (Kim paragraph 46; Easley paragraph 47);
processing the transaction in response to the further interaction (Kim paragraph 46; Easley paragraph 47).
Kim and Easley are silent about pausing the playback of the video content during the processing of the transaction and continuing the playback of the video content in accordance with the video timeline following completion of the processing of the transaction.
In an analogous art, Krishnamoorthy discloses pausing the playback of the video content during the processing of the transaction and continuing the playback of the video content in accordance with the video timeline following completion of the processing of the transaction (paragraph 46).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim and Easley’s method with the teachings of Krishnamoorthy. The motivation would have been to give the user an opportunity to stop the program and process the transaction for the benefit of promoting good and services.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Kim in view of Easley in view of Wetzer et al., US 2011/0252132.
Regarding claim 5, Kim and Easley disclose the method of claim 1, further comprising completing a transaction associated with the item via the overlay (Kim paragraph 46; Easley paragraph 47).
Kim and Easley are silent about storing login information associated with a user, wherein the login information comprises payment information; and retrieving the payment information for use in completing the transaction.
In an analogous art, Wetzer discloses storing login information associated with a user, wherein the login information comprises payment information; and retrieving the payment information for use in completing the transaction (paragraph 69, 82, 99 and 155).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim and Easley’s method with the teachings of Wetzer. The motivation would have been to have a user friendly interface for the benefit of providing quality of service.

Regarding claim 16, Kim and Easley disclose the system of claim 15, the processing device to execute the purchase transaction during playback of the video content (Kim paragraph 2, 39, 42 and 45-46; Easley paragraph 47).
Kim and Easley are silent about store information associated with a user, wherein the information comprises payment information; retrieve the payment information; and execute the purchase transaction using the payment information.
In an analogous art, Wetzer discloses store information associated with a user, wherein the information comprises payment information; retrieve the payment information; and execute the purchase transaction using the payment information (paragraph 69, 82, 99 and 155).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim and Easley’s system with the teachings of Wetzer. The motivation would have been to have a user friendly interface for the benefit of providing quality of service.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421